DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
  The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1
conveying device, which has been interpreted as a gripper carriage and equivalents thereof as set forth, e.g., in para. 46 of the specification.
treatment unit, no specific structure was located in the specification.
transfer device, which has been interpreted as a gripper and equivalents thereof as set forth, e.g., in para. 2 of the specification.
Claim 10
adjustment device, no specific structure was located in the specification
claim 11
delivery conveying device, which has been interpreted as a gripper carriage and equivalents thereof as set forth, e.g., in para. 46 of the specification.
output conveying device which has been interpreted as a gripper carriage and equivalents thereof as set forth, e.g., in para. 46 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As discussed above, claim 1 limitation “treatment unit” and claim 10 limitation “adjustment device” invoke interpretation under U.S.C. 112(f). However, there does not appear to be any reference of “treatment unit” and “adjustment device” in the disclosure including details a specific structure to perform the claimed functions attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Any claim not specifically mentioned is rejected based on its dependency.
Claim limitations “treatment unit” and “adjustment device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  In order to expedite examination, any feature capable of the claimed function has been considered to be readable on the limitation.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1, line 10 recites the limitation “the conveying device”.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the limitation was meant to refer to “the at least one conveying device” and has examined accordingly.
Claim 1, line 10 recites the limitation “the container treatment unit”.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the limitation was meant to refer to “the at least one container treatment unit” and has examined accordingly.
Claim 1, line 14 recites the limitation “the components”.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the limitation was meant to refer to “components” and has examined accordingly.
Claim 1, line 16 recites the limitation “the coating method and process”.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the limitation was meant to refer to “the coating method” and has examined accordingly.
The term “easily accessible from the outside” in claim 1, line 11 and claim 7, line 2 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to expedite examination, Examiner has assumed the term at issue is encompassed by capable of being accessible from the outside and has examined accordingly.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “on at least four sides”, and the claim also recites “preferably on all six sides” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Additionally, the term “preferably” is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to expedite examination, Examiner has assumed that the broader range fully represents the requirements and limitations of the claim language and has examined accordingly.
Claim 4, lines 5-6 recite the limitation “the regions which are added”.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the limitation was meant to refer to “the further regions” and has examined accordingly.
Claim 5 recites “process segment”.  It is unclear if this is meant to be a new process segment or the previously referred to “process segment”.  In order to expedite examination, Examiner has assumed the limitation was meant to refer to “the process segment” and has examined accordingly.
Claim 5 recites the limitations “a further treatment region”, “a further transfer region” and “a further conveying region”.  It is unclear if this is meant to previously similarly recited features or not.  In order to expedite examination, Examiner has assumed the limitation was meant to refer to “the further treatment region”, “the further transfer region” and “the further conveying region” and has examined accordingly.
Claim 8 recites the limitations “further transfer region” and “further treatment region”.  It is unclear if this is meant to previously similarly recited features or not.  In order to expedite examination, Examiner has assumed claim 8 was meant to depend from claim 4 and recite “the further treatment region” and “the further treatment region” and has examined accordingly.
Claim 9 randomly refers and renames features previously included in the claim set.  “a first gripper”, “a first conveying region”, “a first treatment region”, “a second gripper carriage”, “a further conveying region”, “a further treatment region”, “the treatment regions”, “a further maintenance region”, “the second conveying region”.  It is unclear if these features are meant to refer to the previously referred to features, or not.  In order to expedite examination, Examiner has assumed the features are meant to refer to “a first gripper of the at least one gripper carriage”, “the conveying region is a first conveying region ”, “the treatment region is a first treatment region”, “a second gripper carriage of the at least one gripper carriage”, “the further conveying region”, “the further treatment region”, “the first treatment region and the further treatment region”, “the further maintenance region”, “the further conveying region is a  second conveying region”, respectively, and has examined accordingly.
Claim 10 recites the limitation “at least one of the conveying devices”.  It is unclear if this is meant to previously similarly recited features or not.  In order to expedite examination, Examiner has assumed the claim was meant to recite “at least one of the at least one conveying devices” and has examined accordingly.
Claim 11 recites the limitation “the further conveying region”.  It is unclear if this is meant to previously similarly recited features or not.  In order to expedite examination, Examiner has assumed claim 11 was meant to depend from claim 4.  It is also unclear how “in each case comprise two part conveying devices uncoupled from one another, a delivery conveying device and an output conveying device”  In order to expedite examination, Examiner has also assumed the claim was meant to recite “the at least one conveying device in the conveying region and/or the further conveying region   comprises a delivery conveying device and an output conveying device that are uncoupled from one another” and has examined accordingly.
In general, to expedite examination of the claimed invention, Applicant is invited to review current US practice and present the claimed invention accordingly.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO Pub. No. 2005/109472 to Franz et al. in view of U.S. Patent Pub. No. 2003/0232150 to Arnold et al.
Regarding claims 1 and 11, 13:  Franz et al. disclose a device for coating containers by means of a coating method substantially as claimed and comprising: a carrier frame, wherein the outer dimensions of the carrier frame are smaller than the inner dimensions of an ISO container (see, e.g., page 11) and wherein the carrier comprises the following regions:
a conveying region (e.g., Fig. 1, region containing 20);
a treatment region (region containing 12) arranged in which is at least one container treatment unit (12);
a transfer region (region between 12 and 20) which is capable of moving the containers between the conveying device and the at least one container treatment unit;
a maintenance region (empty space of 8) “easily” accessible from the outside, which is arranged on the rear side of the at least one container treatment unit; 
an electronics region (including main power rack 17 and systems power rack, not numbered)/cabinet capable of holding switchgear for the electronics of the device
a process-gas processing region (16) including components for handling process gases; and 
a pump region (26) arranged in which are vacuum pumps.
However, Franz et al. fail to explicitly disclose various well-known components of a processing device as claimed.  
For example, Arnold et al. discloses a device for coating containers comprising delivery and output conveying devices (Fig. 4, 27 and device associated with 30) and a transfer device (24) for moving containers between the delivery and output conveying devices and the container treatment unit wherein the device provided as disclosed allows for long coating times in an economical manner (abstract).
Additionally, Franz et al. mentions pumping but fails to suggest a vacuum pump explicitly.  Arnold et al. teach providing a vacuum pump in order to evacuate the container treatment unit (see, e.g., para. 73).  Regarding the provision “pumps” and “vacuum part regions”, it is noted that the courts have ruled The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
With respect to claim 2, the carrier frame (i.e. walls) are configured in such a way that it encloses the components on at least four sides in the form of a cage or a grid.  See Figures.
Regarding claims 3-5, Franz et al. teach that more regions may be added and that all regions may be arranged as deemed necessary by one of ordinary skill in the art (see, e.g., final paragraph of page 13 and first full paragraph of claim 14).  Additionally, it is noted that the courts have ruled The courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
With respect to claim 6, the components (i.e. the previously claimed structures of the device) arranged in said regions do not project over the region determined by the outer dimensions of the frame.  See figures.
With respect to claim 7, the maintenance region is capable of being accessed from the outside, is arranged on the rear side of the treatment unit and no components (i.e. the previously claimed structures of the device) are arranged therein.
With respect to claim 8, in modified Franz et al., the transfer device in the transfer region and/or the further transfer region includes a at least one gropper carriage and the treatment region may included a number of places.  See Arnold et al. ad detailed above.
Regarding claim 9, Franz et al. teach that more regions may be added and that all regions may be arranged as deemed necessary by one of ordinary skill in the art (see, e.g., final paragraph of page 13 and first full paragraph of claim 14).  Additionally, it is noted that the courts have ruled The courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. and Arnold et al. as applied to claims 1-9, 11 and 13 above, and further in view of U.S. Patent Pub. No. 2005/0127843 to Koulik et al.
Modified Franz et al. disclose the device substantially as claimed and as described above.
However, modified Franz et al. fail to disclose at least one of the at least one conveying device comprises an adjustment device.
Koulik et al. discloses a pneumatic conveying device wherein a pressure can be adjusted for conveying containers of different sizes, shapes and weights (see, e.g., para. 81).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the at least one conveying device comprising a pneumatic adjustment device in order convey containers of different sizes, shapes and weights as taught by Koulik et al.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. and Arnold et al. as applied to claims 1-9, 11 and 13 above, and further in view of U.S. Patent No. 5,966,499 to Hinkle et al.
Modified Franz et al. disclose the device substantially as claimed and as described above.
However, modified Franz et al. fail to disclose the process-gas processing region is capable of comprising an unheating region in which a carrier gas flow regulator and absolute pressure detector are located.
First of all, Examiner notes that an unheating regions is capable of being provided even in an area where heating is provided by not enabling a heater.
Additionally, Hinkle et al. disclose providing a gas flow regulator and an element for detecting pressure (i.e. a variable capacitance absolute pressure transducer) of a gas to be introduced to a processing device for the purpose of effectively controlling vapor phase reactant delivery in the processing device (see, e.g., column, 7, rows 34-57 and claims 35-36).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a gas flow regulator and an element for detecting pressure of a gas to be introduced to a processing device in the process-gas processing region in modified Franz et al. in order to effectively controlling vapor phase reactant delivery in the processing device as taught by Hinkle et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Pub. No. 2015/0298094 discloses providing processing devices in accordance with ISO standard transport containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716